Citation Nr: 1242930	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right foot hammertoes status post toe osteotomies.

2.  Entitlement to an initial compensable evaluation, for the period prior to April 24, 2008, for status post open Nissen fundoplication for gastroesophageal reflux disease (GERD) with a sliding hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 2006 (active service is noted to include attendance as a midshipman at the United States Naval Academy 38 C.F.R. § 3.6(b)(4) (2012)). 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision was issued under the Benefits Delivery at Discharge (BDD) program; jurisdiction over the Veteran's claims was then transferred to the Roanoke, Virginia, RO based on his residency.

In the Veteran's Substantive Appeal on a VA Form 9 dated and received in January 2009 the Veteran requested a hearing before a Veterans Law Judge of the Board of Veterans' Appeals in Washington, District of Columbia.  Subsequently, in a statement received in September 2012 the Veteran cancelled his personal hearing scheduled for September 2012.  As the Veteran has withdrawn his request for a hearing, the Board will proceed with adjudication. 

The Board notes that the Veteran's claim for right foot hammertoes status post toe osteotomies was initially adjudicated and granted by the RO in a rating decision dated in March 2007.  Subsequently, after receipt of additional material evidence as to the severity of the Veteran's right foot hammertoes disability was received, the claim was readjudicated in June 2007.  Thereafter the Veteran filed a timely appeal of the May 2007 RO rating decision.  The Statement of the Cased dated in September 2008 identified the June 2007 RO rating decision as the rating decision on appeal.  As such, the Board finds that the issue of entitlement to an initial compensable evaluation for right foot hammertoes status post toe osteotomies is currently before the Board.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009); Percy v. Shinseki, 23 Vet. App. 37 (2009).

In the Veteran's Substantive Appeal on a VA Form 9 dated in January 2009 the Veteran reported that he "should have been awarded a 10 [percent] evaluation" for his status post open Nissen fundoplication for GERD with a sliding hiatal hernia.  Subsequently, in a RO rating decision dated in February 2012, the Veteran was granted an evaluation of 10 percent disabling for service-connected status post open Nissen fundoplication for GERD with a sliding hiatal hernia, effective April 24, 2008.  The Board notes that as the Veteran limited his appeal of this issue to the award of an evaluation of 10 percent disabling, this decision represents a complete grant of the benefit sought for the period beginning April 24, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  However, as the issue is on appeal from the date service connection was initially granted, January 1, 2007, the Board notes that the issue of entitlement to an initial compensable evaluation for status post open Nissen fundoplication for GERD with a sliding hiatal hernia, for the period prior to April 24, 2008, remains on appeal.  


FINDINGS OF FACT

1.  The Veteran's right foot hammertoes status post toe osteotomies disability has manifested pain but the Veteran does not have a service-connected hammertoes disability of all toes on the right foot and at no point during the period on appeal has the disability manifested significant functional impairment.

2.  Prior to April 24, 2008, the Veteran's status post open Nissen fundoplication for GERD with a sliding hiatal hernia manifested symptoms of multiple regurgitations and a disturbing, constant feeling of acid reflux, as well as reported pain in the shoulder.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right foot hammertoes status post toe osteotomies have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5282 (2012).

2.  Prior to April 24, 2008, the criteria for an evaluation of 10 percent for status post open Nissen fundoplication for GERD with a sliding hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the Veteran's claim of entitlement to an initial compensable evaluation for right foot hammertoes status post toe osteotomies, the Board notes that once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant was afforded VA medical examinations in November 2006, May 2007, September 2008, and October 2011.

The Board notes that the Veteran has reported that he underwent an endoscopy in May 2007.  However, as this report identifies records that are not relevant to the Veteran's claim for a compensable evaluation for a right hammertoes disability the Board finds it unnecessary to obtain these records.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claim of entitlement to an initial compensable evaluation, for the period prior to April 24, 2008, for status post open Nissen fundoplication for GERD with a sliding hiatal hernia, the Board is granting entitlement to an evaluation of 10 percent disabling, the evaluation sought by the Veteran.  As such, this represents a complete grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in regard to this issue.  






II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 ; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hammertoes

The Veteran seeks entitlement to a compensable evaluation for right foot hammertoes status post toe osteotomies.  The Veteran's hammertoes disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Under Diagnostic Code 5282, single hammertoes warrant a noncompensable rating. A 10 percent rating is warranted only when a hammertoe deformity affects all the toes of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012).  See also 38 C.F.R. § 4.45 (2012) (providing that inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse)).

In November 2006 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  Relevant to the Veteran's right foot the Veteran was noted to have had hammertoe correction surgery in October 2006.  The surgery involved the second to fifth toes.  The Veteran was noted to have about a two year history of hammertoes.  Physical examination revealed the Veteran's right foot to be bandaged and to be wrapped with an Ace bandage.  No attempt was made to remove the bandages.  There was no tenderness to palpation on the plantar surface of the foot.  

In May 2007 the Veteran was afforded a VA C&P examination.  Relevant to his right foot the Veteran was noted to have recurring plantar foot pain.  He had a diagnosis of plantar fasciitis.  X-ray in November 2006 was noted to be normal.  The Veteran was also noted to have a diagnosis of hammertoes involving the lateral four toes.  The Veteran had osteotomies done on the four involved toes in October 2006.  Physical examination revealed that the Veteran had hammertoes of the lateral four toes with vertical surgical scars over the dorsum of the toes.  He had a slight hallux valgus deformity of the foot.  The Veteran was diagnosed with recurring right plantar foot pain, plantar fasciitis and hammertoes, status post toe osteotomies.  

In January 2009 the Veteran reported that his right foot hammertoes post toe osteotomies caused constant pain that continued to worsen with time.  He indicated that he had to replace all of his shoes and has ended up having to wear open toe sandals most of the time which is unacceptable in a work environment.  The condition was reported to prevent him from running at all as the dynamics of his foot have changed to make running extremely painful.  The Veteran indicated that the condition affecting his lesser toes exceeds the threshold for a compensable evaluation and that the difference between four toes and five should not, in this case, be a barrier to a disability rating of 10 percent for the condition.  He reported that he should receive a minimum evaluation of 10 percent.

In September 2008 the Veteran was afforded a VA medical examination.  X-ray examination of the right foot revealed a destructive arthritic process had eroded the distal articular ends of the proximal phalanges of the second through fifth toes, good bone density was maintained, and no acute abnormality was evident.  The examination report indicated that the radiographic changes on the foot were secondary to the surgical osteotomies and not erosion from any pathophysiologic process as suggested in the radiology report.

In October 2011 the Veteran was afforded a VA medical examination.  Relevant to the Veteran's right foot hammertoes, the Veteran reported that he had pain in all of the right foot toes which occurred constantly.  The pain was localized.  The Veteran reported that the pain is squeezing, aching, and cramping at a level of four out of ten.  The pain can be exacerbated by physical activity and was relieved by no medication as the pain was constant.  However, it was noted that at the time of pain the Veteran can function with medication.  At rest he had no weakness, stiffness, swelling, and fatigue.  It was noted that the bone condition had never been infected.  The Veteran reported being hospitalized and having surgery.  The surgery was for hammertoes at a military hospital in November 2006.  The Veteran described the residuals of the operation did not fully resolve and that pain has since increased.  The Veteran was not receiving any treatment for his condition.  The Veteran reported that he had an inability to run and some days it was tough to walk.

Physical examination revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed no tenderness.  Alignment of the Achilles tendon on the right was normal while weight bearing.  Pes planus was not present.  Pes cavus was not present.  The Veteran had hammertoes.  The hammertoes on the right included two to five.  Morton's metatarsalgia was not present.  There was no hallux valgus present.  Hallux rigidus was not present.  He did not have any limitation with standing and walking and did not require any type of support with his shoes.

The examiner noted that the Veteran had a new and separate diagnosis of hallux valgus in addition to right foot hammertoes, status post toe osteotomies.  

The Board finds that entitlement to an initial compensable evaluation for right foot hammertoes status post toe osteotomies is not warranted.  The record reveals that the Veteran has a hammertoe disability in toes two through five.  As the Veteran does not have a hammertoe disability in all of his toes on the right foot, entitlement to an initial compensable evaluation is denied.

The Board has considered the potential applicability of other diagnostic codes.  The Veteran's hammertoe disability has been productive of pain and the Veteran has reported that the disability prevents him from running and that sometimes the disability made it difficult to walk.  In addition, the Veteran indicated that he has to wear open toed sandals most of the time due to the disability.  However, the Veteran reported in October 2011 that he could function with medication.  Upon examination in October 2011 the Veteran was noted to have no weakness, stiffness, swelling, and fatigue.  The Veteran had no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  As such, functional impairment of the second through fifth toes is not sufficient to warrant consideration of Diagnostic Code 5284 (foot injuries).

Although the Veteran was noted to have a slight hallux valgus deformity in May 2007, after examination in October 2011 the examiner noted that the Veteran had a new and separate diagnosis of hallux valgus in addition to right foot hammertoes, status post osteotomies.  As this is a distinct and separate disability that has not been adjudicated as service-connected, the Board finds Diagnostic Code 5280 (hallux valgus) to be inapplicable.  

Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service connection has been established.

The Board notes that the Veteran has been separately evaluated for the residual surgical scars of the right foot status post toe osteotomies associated with the Veteran hammertoes disability.  However, the Veteran has not appealed the evaluation of this manifestation.  As such, the Veteran's scars are not considered on appeal. 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Board is aware of the Veteran's complaints that his hammertoes disability forces him to wear open toed shoes and that this is unacceptable in the work environment and that the disability prevents him from running and causes difficulty with walking on occasion; however, the Veteran does not meet the criteria for an evaluation for a compensable evaluation for right foot hammertoes status post toe osteotomies and there are no aspects of the disability not contemplated by the schedular criteria.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected hammertoes disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See id.

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  Although the Veteran has indicated that he must wear open toed sandals most of the time and that this is unacceptable in the work environment, nothing in the record indicates the Veteran is unemployable due to his right foot hammertoes status post toe osteotomies disability.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.

B.  GERD

The Veteran seeks entitlement to an evaluation of 10 percent disabling for the period prior to April 24, 2008, for status post open Nissen fundoplication for GERD with a sliding hiatal hernia.

The Veteran's service-connected status post open Nissen fundoplication for GERD with a sliding hiatal hernia is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 as analogous to hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114  .

In March 2000 the Veteran was noted to be status post open Nissen fundoplication.  He reported three episodes of nausea associated with feeling of needing to have a bowel movement.  He has dry heaves then burps and feels better.  There were no swallowing problems and the Veteran gets full quickly.  There were no reflux symptoms and he was taking Prilosec off and on.  

In April 2000 the Veteran was noted to be status post open Nissen fundoplication.  He continued to have sporadic nausea without emesis and concerns about the healing of the wound.  He complained of no gradation in feeling full.  He could be eating and then all of a sudden cannot eat further.  He had no further problems and no reflux symptoms.  He had belching.  

In a Report of Medical History dated in March 2006 the Veteran denied shoulder pain and frequent indigestion or heartburn.

In a Report of Medical History dated in August 2006 the Veteran reported that he had painful shoulder, elbow or wrist and frequent indigestion or heartburn.  However, the Veteran described his painful shoulders as due to military parachute landings.  Describing his indigestion the Veteran indicated that he had severe GERD that was resolved by open fundoplication in 1999 and that he was on permanent medication.

In a Report of Medical Examination dated in August 2006 the Veteran was noted to have a normal abdomen.

In November 2006 the Veteran was afforded a VA C&P examination.  Relevant to this issue it was noted that in 1999 or 2000 the Veteran had a fundoplication for GERD.  It was noted that there was no current heartburn or regurgitation.  Examination revealed the abdomen to be flat, bowel sounds were decreased, and there were no masses or tenderness.  There was a well healed midline surgical scar.  

In April 2007 it was noted that the Veteran's GERD was cured by a Nissen fundoplication.  

In May 2007 the Veteran was afforded a VA C&P examination.  Relevant to this issue it was noted that the Veteran had no GERD at the time.  The Veteran was reported to have had a Nissan fundoplication in 2000 which eliminated the reflux.  Examination revealed the abdomen to be flat, bowel signs were decreased, and there were no masses or tenderness.

In a statement dated in January 2008 and received by VA in April 2008 the Veteran reported that he had an endoscopy in May 2007.  He stated that the diagnostician indicated that he had continued Barret's Syndrome and that he was placed on close watch.  The Veteran further indicated that in the prior three months he had multiple regurgitations and a disturbing, constant feeling of acid reflux and had to be placed on Nexium to control the symptoms.  

In January 2009 the Veteran reported that he had had continued left arm and shoulder pain from the beginning and the indication in the RO decision that the Veteran did not make this assertion is incorrect.  The Veteran noted that his complaints of left arm and shoulder and arm pain were evaluated separately as "left shoulder condition" and not used as an associated symptom with epigastric distress.  

The Board finds that entitlement to an evaluation of 10 percent disabling, for the period prior to April 24, 2008, for status post open Nissen fundoplication for GERD with a sliding hiatal hernia is warranted.  The Veteran's service records dated subsequent to the Veteran's Nissen fundoplication reveal that the Veteran experienced sporadic nausea without emesis, painful shoulder, elbow or wrist, and frequent indigestion or heartburn.  Upon examination in November 2006 it was noted that the Veteran had no current heartburn or regurgitation.  It has been noted that the Veteran's GERD was cured by a Nissen fundoplication.  Upon examination in May 2007 the Veteran was noted to have no GERD at the time and that the reflux was eliminated by the Nissan fundoplication.  However, in statements dated in January 2008 the Veteran reported that he had an endoscopy in May 2007 and that he had multiple regurgitations and a disturbing, constant feeling of acid reflux and had to be placed on medication to control the symptoms.  In the Veteran's Substantive Appeal on a VA Form 9, dated in January 2009, the Veteran reported that from the beginning he had arm and shoulder pain and that it was previously considered separately and not part of his epigastric distress.  The Board notes that that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the Veteran was noted upon examination in May 2007 to not have any GERD, the Board finds the Veteran's reports in January 2008 that he had symptoms of regurgitation and acid reflux and the Veteran's reports dated in January 2009 that he had shoulder pain from the beginning to be credible.  As such, the Board finds that the Veteran manifested two symptoms during the period prior to April 24, 2008, and entitlement to an evaluation of 10 percent disabling for the period prior to April 24, 2008, is granted.

The Board notes that as the Veteran has stated that an evaluation of 10 percent disabling will satisfy his appeal for a higher evaluation in regard to the issue of status post open Nissen fundoplication for GERD with a sliding hiatal hernia, this grant represents a complete grant of benefit sought and consideration of an evaluation in excess of 10 percent disabling, including on an extraschedular basis and a TDIU, is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Entitlement to a compensable evaluation for right foot hammertoes status post toe osteotomies is denied.

Entitlement to an initial evaluation of 10 percent disabling, for the period prior to April 24, 2008, for status post open Nissen fundoplication for gastroesophageal reflux disease (GERD) with a sliding hiatal hernia, is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


